Citation Nr: 1734510	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-32 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected lung disability diagnosed as granuloma lung disease.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to an initial rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine with lumbar strain and spinal stenosis.

6.  Entitlement to an initial rating in excess of 70 percent for depressive disorder, NOS with history of polysubstance dependence in remission.




REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, July 2013, and May 2014 rating decisions of the VA Regional Office (RO) in New York, New York.  

This case was last remanded in August 2015 by the Board for additional development.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

On July 25, 2017, the Board was notified by the Veteran's representative that the Veteran died in June 2017.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 



ORDER

The appeal is dismissed.




		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


